UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8090


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLEVELAND WINSTON KILGORE, JR., a/k/a Poochie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:01-cr-00123-TSE-1; 1:09-cv-01086-TSE)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Jr., Appellant Pro Se.         Thomas
Higgins McQuillan, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cleveland Winston Kilgore, Jr., appeals the district

court’s order denying relief on his “Motion to Vacate and Set

Aside Judgment Order Conviction and Sentence,” construed as a

petition for a writ of error coram nobis.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Kilgore, Nos. 1:01-cr-00123-TSE-1, 1:09-cv-01076-TSE (E.D. Va.

filed Oct. 28, 2009; entered Oct. 29, 2009).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2